Name: Commission Regulation (EC) No 1504/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 1357/96 providing for additional payments to be made in 1996 with the premiums referred to in Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and amending that Regulation, and amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector as regards the processing premium
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural structures and production;  animal product;  agricultural policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31996R1504Commission Regulation (EC) No 1504/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 1357/96 providing for additional payments to be made in 1996 with the premiums referred to in Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and amending that Regulation, and amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector as regards the processing premium Official Journal L 189 , 30/07/1996 P. 0077 - 0078COMMISSION REGULATION (EC) No 1504/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 1357/96 providing for additional payments to be made in 1996 with the premiums referred to in Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and amending that Regulation, and amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector as regards the processing premiumTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1357/96 of 8 July 1996 providing for additional payments to be made in 1996 with the premiums referred to in Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and amending that Regulation (1), and in particular Article 10 thereof,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EC) No 1357/96, and in particular Article 4i (4) thereof,Whereas for the sake of transparency between Member States, and the monitoring and proper administration of the additional payments provided for in Regulation (EC) No 1357/96, the Member States should inform the Commission of the grant model used and the national detailed rules of application for implementing the measures provided for in that Regulation and of the final balance;Whereas Article 4i (4) of Regulation (EEC) No 805/68, as amended by Article 8 of Regulation (EC) No 1357/96, allows, under certain conditions, a Member State to be authorized to pay the processing premium for animals withdrawn from production before exceeding the age of 20 days; whereas, as a result, Article 49 of Commission Regulation (EEC) No 3886/92 (3), as last amended by Regulation (EC) No 1264/96 (4), should be adapted;Whereas, in order to enable the Member States to implement Regulation (EC) No 1357/96 as quickly as possible, it is necessary for this Regulation to enter into force without delay;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 As regards the additional aid provided for in Regulation (EC) No 1357/96, the Member States shall communicate to the Commission:(a) where Articles 1 to 4 of that Regulation are applied:- no later than 15 November 1996 and 31 July 1997, the number of additional amounts granted pursuant to Article 1, broken down according to the arrangements referred to in Articles 4b and 4d of Regulation (EEC) No 805/68,- without delay, the methods used to grant the amounts and aids referred to in Article 4 (a) and, where applicable, Article 4 (b), and in particular the type or category of animals concerned, the unit amounts provided for, their method of calculation and the final dates for payment,- no later than 15 November 1996 and 31 July 1997 respectively, the total amounts of aid paid pursuant to Article 4 (a) and, where applicable, Article 4 (b) and the number of beneficiaries and animals concerned;(b) where Article 5 and, where applicable, Article 4 (b) of that Regulation are applied:- without delay, the methods used to grant the aid referred to therein, and in particular the type or category of animals concerned, the unit amounts provided for, their method of calculation and the final dates for payment,- no later than 15 November 1996 and 31 July 1997 respectively, the total amounts of aid paid pursuant to Article 5 and Article 4 (b), and the number of beneficiaries and animals concerned.Article 2 In the fourth indent of Article 49 (1) of Regulation (EEC) No 3886/92, the words 'before passing the age of 10 days` are replaced by the words 'before passing the maximum age provided for in Article 4i of Regulation (EEC) No 805/68`.Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 175, 13. 7. 1996, p. 9.(2) OJ No L 148, 28. 6. 1968, p. 24.(3) OJ No L 391, 31. 12. 1992, p. 20.(4) OJ No L 163, 2. 7. 1996, p. 22.